Title: From Benjamin Franklin to Richard Bache, 17 February 1774
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, Feb. 17, 1774.
I received Yours of Nov. 20, 30, Dec. 28 and Jan. 1. Before this gets to hand you will have heard that I am displaced, and consequently have it n[o longer] in my Power to assist you in your Views relating [to the Post Office and as things ar]e, I would not wish to see you [concern’d in it. For I conceive tha]t the Dismissing me merely for [not being corrupted by the Office to] betray the Interests of my Country, will make it some disgrace among us to hold such an Office.

Inclosed I send you the Bill I paid for you. There was no Protest.
I am obliged by your Civilities to the People I recommend to you. In Capt. Falconer’s Ship there goes a Young Man of good Character, William Brown, a Tanner, to whom I gave a Letter for you, and I wish you to assist him with your best advice. With Capt. All there goes a Phillip Adams with his Wife and Child. He is a Farmer, well recommended to me as a very honest Man. I shall give him likewise a Letter to you, and desire you would favour him too with your Counsel, and show them some Civility.
I am glad my Countrymen approve of the Papers you mention. The Ministry here do not like them at all. The General was a little mistaken.
I received the Accounts from Mr. T. Foxcroft. I wrote by the Packet to desire that no more of those Payments should be received.
I am now fixed to return homewards in or about May next. I hope to have the great pleasure of finding you all well and happy. It will not be worth while to write me any Letters that cannot be expected to arrive here before the Middle of that Month.
I send with Capt. Falconer, consigned to you, a number of Boxes of Printing Letters, which I purchased at an Auction extremely cheap: Stow them away somewhere without opening. When I return, I can either sell them or use them, as I may find occasion.
I forwarded your Letter to your good Mother.
My Love to Sally and the Children. I am ever Your affectionate Father,
[BF]
Mr. Bache.
 
Addressed: To / Mr Richard Bache / Mercht / Philadelphia / per Capt. Falconer
